Exhibit 10.1 AGREEMENT Agreement, made this 19th day of September, 2008, by and between Gentiva Health Services, Inc., a Delaware corporation (the “Company”) and Ronald A. Malone (the “Executive”). WHEREAS, the Company and the Executive have entered into an Employment Agreement dated as of March 22, 2004 (the “Employment Agreement”) and a Change in Control Agreement dated March 22, 2004 (the “Change in Control Agreement”); and WHEREAS, the term of each of the Employment Agreement and the Change in Control Agreement is currently scheduled to end on March22, 2009; and WHEREAS, unless either party provides notice to the other of its intention not to extend not less than six months prior to March 22, 2009, the term of the Employment
